DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 11, 2021, after Final Rejection in the Final Office Action of March 29, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on June 11, 2021, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT C” filed on June 11, 2021 (“Amendment”) as the RCE’s submission.  
                                                                Status of Claims
In the Amendment, claims 1, 5-7, 9, 13-15 have been currently amended, claims 4 & 12 have been presently cancelled, and claims 3, 10-11 & 17-20 were previously presently cancelled, and claims 2 & 16 have been previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 1-2, 4-9 & 12-16 made in the NFOA have been withdrawn as overcome: yet new such rejections arise, as seen below. Accordingly, claims 1-2, 5-9 & 13-16 are pending and have been rejected. The claim rejections and responses to Applicants’ arguments are below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-9 & 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1 & 9, the limitation “the payment product” and all instances of the limitation “the payment product” first recited in the paragraph beginning “apply a filter…” should be “the virtual payment product” in order to comply with antecedent basis. Alternatively, in order to not have to make this above change, the first recitation of “a virtual payment product” can be amended to recite instead “a payment product”.
As to claims 5 & 13, the limitation “the payment product” should be either changed to recite “the virtual payment product” or kept the same as “the payment product” according to whatever change is made above to claims 1 & 9.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9 & 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of payment in a geo-filtered transaction, which is considered a judicial exception because it falls under the 
Analysis: claim 9 (a “method”) is directed to a process in the instant case. The limitations of “creating…a virtual payment product; applying…a filter to the payment product, the filter defining boundaries of a geo-fence in which the payment product is valid; tokenizing…the payment product for use in a mobile wallet application executing [with] a participant…to initiate a rewards program, the payment product comprising a token presented to a merchant…via the mobile wallet application to transact a purchase using the payment product, wherein the participant…executes the mobile wallet application to present the token to the merchant…; receiving…from the merchant…at least one transaction request associated with the payment product, wherein the received at least one transaction request includes coordinate information identifying a location of the merchant…and corresponding to a location of the participant…presenting the token to the merchant…; extracting…the coordinate information from the at least one transaction request; determining…the location of the merchant…based on the coordinate information extracted from the received at least one transaction request; sending…an authorization message to the merchant…for approving the at least one transaction request associated with the payment product when the location of the merchant…is determined to be within the defined geo-fence based on the coordinate information extracted from the received at least one transaction request; sending…a denial message to the merchant…for declining the at least one transaction request associated with the payment product when the location of the merchant…is determined to be outside the defined geo-fence based on the coordinate information extracted from the received at least one transaction request; and deducting…funds from the payment product to complete the at least one transaction request in response to the authorization message” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a program manager server and a payment processing server, interacting with a participant computing device, a merchant point-of-sale (POS) device, and a communication network, nothing in the claim precludes the steps recited in claim 9 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 9 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the program manager server and the payment processing server, interacting with the participant computing device, the merchant POS device, and the communication network, to perform all the steps. A plain reading of FIGS. 1-3 & 6 as well as its associated descriptions on paragraphs [0019]-[0028] & [0038]-[0056] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed See, e.g., Apps.’ Spec., para. [0042] (“By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, or any other medium that can be used to carry or store desired program code means in the form of computer-executable instructions or data structures and that can be accessed by a general purpose…computer. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of computer-readable media. Computer-executable instructions comprise, for example, instructions and data which cause a general purpose computer…to perform a certain function or group of functions.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The program manager server, the payment processing server, the participant computing device, the merchant POS device, and the communication network are also recited at a high-level of generality, e.g., as generic technical servers, devices and networks performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 9 is directed to an abstract idea. 
In addition to the program manager server, the payment processing server, the participant computing device, the merchant POS device, and the communication network of independent 
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the program manager server (claims 1 & 9) containing the program manager server memory device (claim 9), the payment processing server (claims 1 & 9) containing the payment processing server memory device (claim 9), the participant computing device (claims 1 & 9), the merchant POS device (claims 1 & 9), the communications network (claims 1 & 9), and the system (claim 1) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 9 is not patent eligible, nor is independent claim 1 based on similar reasoning and rationale.
Dependent claims 2, 5-8 & 13-16, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The system of claim 1, wherein the participant computing device comprises a smartphone”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities 
In claims 5 & 13, the limitations of “The system of claim 1, wherein the merchant POS device includes a merchant POS device memory device storing instructions that, when executed by the merchant POS device, configure the merchant POS device to: read account and location information from the payment product, and generate the at least one transaction request based on the account and location information and a monetary amount of the purchase” (claim 5) and “The method of claim 9, further comprising: reading, by the merchant POS device, account and location information from the payment product; and generating, by the merchant POS device, the at least one transaction request based on the account and location information and a monetary amount of the purchase” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., read/reading and generate/generating steps) and also describe the additional generic computing component of a “merchant POS device memory device” in a method of payment in a geo-filtered transaction.
In claims 6 & 14, the limitations of “The system of claim 1, wherein the merchant POS device, the merchant POS device includes a merchant POS device memory device storing instructions that, when executed by the merchant POS device, configure the merchant POS device to encrypt the at least one transaction request and to send the encrypted at least one transaction request to the payment processing server” (claim 6) and “The method of claim 9, further comprising encrypting, by the merchant POS device, the at least one transaction request and sending the encrypted at least one transaction request to the payment processing server” claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., encrypt/encrypting steps) and also describe the additional generic computing component of a “merchant POS device memory device” in a method of payment in a geo-filtered transaction.
In claims 7 & 15, the limitations of “The system of claim 1, wherein the payment processing server memory device stores instructions that, when executed by the payment processing server, further configure the payment processing server to: send the coordinate information extracted from the at least one transaction request to the program manager server via the communication network, and wherein the program manager server memory device stores instructions that, when executed by the program manager server, further configure the program manager server to: compare the coordinate information extracted from the at least one transaction request to the defined geo-fence, and send information relating to the comparison to the payment processing server via the communication network for use in determining if the participant computing device is located within the defined geo-fence” (claim 7) and “The method of claim 9, wherein determining if the participant computing device is located within the defined geo-fence based on the coordinate information extracted from the received at least one transaction request comprises: comparing, by the program manager server, the coordinate information extracted from the received at least one transaction request to the defined geo-fence; and sending, by the program manager server, information relating to the comparison to the payment processing server via the communication network for use in determining if the participant computing device is located within the defined geo-fence” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human 
In claims 8 & 16, the limitations of “The system of claim 1, wherein the program manager server defines the geo-fence based on at least one of the following technologies: global positioning system (GPS), radio frequency identification (RFID), near field communication (NFC), Bluetooth, Wi-Fi, and geomagnetic” (claim 8) and “The method of claim 9, wherein defining the geo-fence comprises defining, by the program manager server, the geo-fence based on at least one of the following technologies: global positioning system (GPS), radio frequency identification (RFID), near field communication (NFC), Bluetooth, Wi-Fi, and geomagnetic” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe how the program manager server defines the geo-fence and the step of defining the geo-fence and the types of technologies used in such defining in a method of payment in a geo-filtered transaction.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-2, 5-9 & 13-16 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., U.S. Pat. Pub. 2013/0191213 A1 (“Beck”) in view of Lloyd et al., U.S. Pat. Pub. 2017/0091765 A1 (“Lloyd”).
As to claim 1, Beck teaches, suggests and discloses a “system comprising” (see, e.g., Beck, Abstract (“computing apparatus”)) “comprising:”
“a payment processing server; and”. See, e.g., Beck, paras. [0106] (“transaction terminal (105) or “the server of the merchant”); [0137] (“server of the transaction handler (103) (e.g., a web portal”); [0177] (same); [0331] (“server within the IPOT” or In-Person One-Tap purchasing apparatuses (“IPOT”)); [0332]-[0335] (“IPOT server”); [0360]-
“a program manager server communicatively coupled to the payment processing server via a communication network, the program manager server including a program manager server memory device storing instructions that, when executed by the program manager server, configure the program manager server to:” (see Beck’s list of servers above, any of which can be the “program manager server” but most likely the IPOT server or offer generation server which is communicatively coupled to the above payment processing server via “network connection” disclosed in [0479] and “communications networks, such as local area networks, cellular telecommunications networks, wireless wide area networks, wireless local area networks, an intranet, and Internet in [0550]); [0435], [0561], [0566], [0570], [0574], [0578], [0581], [0605], [0606], [0608] (“memory (167)”); [0542], [0573], [0609]-[0610], [0614], [0615]-[0617], claim 8 (“memory”); [0605] (“cache memory (179)”) (all disclose “a memory device”)).
“create a virtual payment product, apply a filter to the payment product, the filter defining boundaries of a geo-fence in which the payment product is valid, and”. See, e.g., Beck, paras. [0316] (“In one embodiment, if the user (101) decides to leave the store, a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant) [defined boundaries of a geo-fence in which the payment product is valid]. If the mobile device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant to induce the user (101) to return to the store of the merchant [creating a virtual payment product e.g. offer valid within the defined geo-fence]. Alternatively or in combination, the offer (186) from a different merchant from the price list may be presented to steer the user (101) to their store to purchase the product.”); [0347] (“Proximity (1105) may comprise the physical premises of a merchant location, an area within a radius around the merchant location, a space reached by RF signals from radio devices the merchant location or an arbitrary space around the merchant location, for example defined as a " geo-fence" [same].”).
“[provide] the payment product for use in a mobile wallet application executing on a participant computing device…wherein the participant computing device executes the mobile wallet application to present the [payment product] to the merchant POS device, and”. See, e.g., Beck, paras. [0315] (“In one embodiment, the user (101) is given the opportunity to accept (715) the new offer (186) and check out (717) directly on the mobile device (411) [participant computing device] or reject the offer (186).”); [0325] (“the mobile device (411) includes a digital wallet [mobile wallet application executing on the participant computing device]”); [0316] (“if the user (101) decides to leave the a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant) [within the defined geo-fence]. If the mobile device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant to induce the user (101) to return to the store of the merchant. Alternatively or in combination, the offer (186) from a different merchant from the price list may be presented to steer the user (101) to their store to purchase the product [provide payment product to the mobile wallet application executing on the participant computing device].”).
“and wherein the merchant POS [point-of-sale] device is communicatively coupled to the payment processing server via the communication network; and wherein the payment processing server includes a payment processing server memory device storing instructions that, when executed by the payment processing server, configure the payment processing server to:” (see above “payment processing server”); [0104]-[0105] (“transaction request” received from the transaction terminal (105)); [0139] (“transaction terminal (105) is a merchant POS terminal”);  [0278], [0348], [0550], [0601], [0616] (disclosing “communication network”).
“receive, from the merchant POS device via the communications network, at least one transaction request associated with the payment product”. See, e.g., Beck, paras. [0104]-[0105] (“transaction request” received from the transaction terminal (105)); 
“wherein the received at least one transaction request includes coordinate information identifying a location of the merchant POS device and corresponding to a location of the participant computing device presenting the [payment product] to the merchant POS device, extract the coordinate information from the at least one transaction request”. See, e.g., Beck, paras. [0104]-[0105] (discussing “transaction request” when user makes payment online, which can be through the app on their mobile device, below); [0338] (“the app executing on the client device of the user…may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user (e.g., 541)…For example, the app may utilize the GPS coordinates to determine the merchant store within which the user is present, and direct the user to a website of the merchant [hence, received transaction request used when making payment online at this website contains GPS coordinates].”).
“determine the location of the merchant POS device based on the coordinate information extracted from the received at least one transaction request”. See, e.g., Beck, para. [0316] (“In one embodiment, if the user (101) decides to leave the store, either abandoning the intent to shop or in order to purchase the item from a cheaper local retailer from the list generated by the barcode scanner, the mobile device (411) is configured to detect (713) the user (101) leaving a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant). If the mobile device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant to induce the user (101) to return to the store of the merchant. Alternatively or in combination, the offer (186) from a different merchant from the price list may be presented to steer the user (101) to their store to purchase the product.”).
“send an authorization message to the merchant POS device via the communication network for approving the at least one transaction request associated with the payment product when the location of the merchant POS device is determined to be within the defined geo-fence based on the coordinate information extracted from the received at least one transaction request.” See, e.g., Beck, paras. [0316] (defined geo-fence above); [0141] (“authorization message” in advertisement data 119 sent to transaction terminal (105) or merchant POS device via user; see also FIG. 1, flow from 119 to 101 to 105).
“deduct funds from the payment product to complete the at least one transaction request in response to the authorization message.” See, e.g., Beck, paras. [0555] (“settlement includes the exchange of funds.”); [0556] (“In one embodiment, the issuer processor (145) is to provide funds to make payments on behalf of the consumer account (146). The acquirer processor (147) is to receive the funds on behalf of the merchant account (148). The issuer processor (145) and the acquirer processor (147) communicate with the transaction handler (103) to coordinate the transfer of funds for the transaction. In one embodiment, the funds are transferred electronically.”).
However, Beck does not expressly or specifically disclose the limitations recited by claim 1 of a “tokenized” virtual payment product, “tokenize the payment product”, and “the payment product comprising a token presented to a merchant point-of-sale (POS) device via the mobile wallet application to transact a purchase using the payment product, wherein the participant computing device executes the mobile wallet application to present the token to the merchant POS device” and “send a denial message to the merchant POS device via the communication network for declining the at least one transaction request associated with the payment product when the location of the merchant POS device is determined to be outside the defined geo-fence based on the coordinate information extracted from the received at least one transaction request” as recited by claim 1.
Lloyd cures this deficiency because it teaches, suggests and discloses the above-disclosed limitations. 
For a “tokenized” virtual payment product, “tokenize the payment product”, and “the payment product comprising a token presented to a merchant point-of-sale (POS) device via the mobile wallet application to transact a purchase using the payment product, wherein the participant computing device executes the mobile wallet application to present the token to the merchant POS device”: see, e.g., Lloyd, paras. [0033] (“one or more tokens may be associated with one or more payment devices directly or within one or more digital wallets associated with the payment devices [tokenized virtual payment product].”); [0036] (“In some embodiments, instead of the digital wallet storing the specific account number associated with the user account, the digital wallet may store a token or allow access to a token (e.g., provide a link or information that directs a system to a location of a token), in order to represent the specific account number during a transaction. In other embodiments of the invention, the digital wallet may store some or all of the user account information (e.g., account number, user name, pin number, or the like), including the user account number, but presents the one or more tokens instead of the user account information when entering into a transaction with a merchant.”); [0036] (similar the payment product including a token for use within the mobile wallet application identifying the payment product for use”); [0120] (“As another example, a "hard" authentication may be required when the user seeks to create a new payment credential for a transaction, when the user seeks to change one or more parameters associated with the user's payment credentials/financial institution accounts [e.g. the payment product comprising a token presented to a merchant point-of-sale (POS) device via the mobile wallet application to transact a purchase using the payment product].”).
For “send a denial message to the merchant POS device via the communication network for declining the at least one transaction request associated with the payment product when the location of the merchant POS device is determined to be outside the defined geo-fence based on the coordinate information extracted from the received at least one transaction request”. See, e.g., Lloyd, paras. [0074] (“The issuing financial institution 40 then either approves or denies the transaction and sends the approval or denial notification back through the payment processing system channels to the merchant 10, which then notifies the user 202 that the transaction is allowed or denied.”); [0070] (“The issuing financial institution sends a notification of the approval or denial of the transaction back along the channels of the transaction processing system to the merchant 10, which either allows or denies the transaction.”); [0065] (“The approval runs back through the processing channels until the acquiring financial institution 20 provides approval or denial of the transaction to the merchant 10”); [0120] (“As another example, a "hard" authentication may be required when the user seeks to create a new payment credential for a transaction, when the user seeks to change one or more parameters associated with the user's payment credentials/financial institution accounts or when the user initiates a transaction outside a geo-fence/geographic perimeter designated to be the user's customary geo-fence [when the participant computing device is determined to be located outside the defined geo-fence].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Beck’s and Lloyd’s above disclosures to teach, suggest and disclose all of the limitations of claim 1. This motivation to combine Beck with Lloyd would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., a tokenized virtual payment product comprising a token presented to a merchant POS device via a mobile wallet application to transact a purchase and sending a denial message) to yield predictable results and obtain a reasonable expectation of success. See MPEP 2143. The combination of Beck with Lloyd is also particularly advantageous because it combines methods and systems “to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products” using “geo-fence[s]” (Beck, Abstract & paras. [0316] & [0347]) with “systems, methods, and computer program products for authorizing payment credentials and transactions associated with a user digital wallet by automatic and real time utilization of one or more payment credentials applicable and optimal for a transaction initiated by the user” also using “geo-fences” (Lloyd, Abstract & para. [0120]) to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 9, Beck in view of Lloyd also teaches, suggests and discloses a “method comprising: creating, by a program manager server, a virtual payment product; applying, by the program manager server, a filter to the payment product, the filter defining boundaries of a geo-fence in which the payment product is valid; tokenizing, by the program manager server, the payment product for use in a mobile wallet application executing on a participant computing See portions of Beck in view of Lloyd cited above for the nearly identical limitations in claim 1.
As to claim 2, Beck in view of Lloyd also teaches, suggests and discloses all the limitations of “The system of claim 1, wherein the participant computing device comprises a smartphone.” See, e.g., Beck, paras. [0347] (“User device (1103) may be a smartphone”).
As to claims 5 & 13, Beck in view of Lloyd also teaches, suggests and discloses all the limitations of “The system of claim 1, wherein the merchant POS device includes a merchant POS device memory device storing instructions that, when executed by the merchant POS device, configure the merchant POS device to:” (claim 5) and “The method of claim 9, further comprising:” (claim 13):  
“read account and location information from the payment product, and” (claim 5) and “reading, by the merchant POS device, account and location information from the payment product; and” (claim 13). See, e.g., Beck, paras. [0342] (“user may be able to view/modify [read]…account number (e.g., 566a-b),…current device GPS location (e.g., 571a-b), user account of the merchant in whose store the user is currently present (e.g., 572a-b), the user's rewards accounts (e.g., 573a-b)”); [0295] (“the offer rules (203) specify the conditions to deliver the offer (186) to the mobile application (405). The conditions may include a location requirement, such as a distance between the mobile device (411) and the transaction terminal (105) being less than a predetermined distance, or when the consumer account (146) is used to make a transaction at another transaction terminal that is within a predetermined range from the transaction terminal (105).”).
“generate the at least one transaction request based on the account and location information and a monetary amount of the purchase” (claim 5) and “generating, by the merchant POS device, the transaction request based on the account and location information and a monetary amount of the purchase” (claim 13). See, e.g., Beck, para. [0058] (“Further data, such as merchant data that relates to the location, business, products and/or services of the merchants that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341).”).
As to claims 6 & 14, Beck in view of Lloyd also teaches, suggests and discloses all the limitations of “The system of claim 1, wherein the merchant POS device, the merchant POS device includes a merchant POS device memory device storing instructions that, when executed by the merchant POS device, configure the merchant POS device to encrypt the at least one transaction request and to send the encrypted at least one transaction request to the payment processing server” (claim 6) and “The method of claim 9, further comprising encrypting, by the merchant POS device, the at least one transaction request and sending the encrypted at least one transaction request to the payment processing server” (claim 14). See, e.g., Lloyd, paras. [0066] (noting that transaction requests can be tokenized or sent as tokenized information or tokens); [0062] (“In some embodiments the tokenization service may provide the user with a token in encrypted form for added security, such that only intended recipients (for example: tokenization service 50, issuing financial institution 20, payment device 4 or the like) may identify and/or decrypt the token data.”); [0100] (“In some embodiments, the request [which may also include e.g. transaction requests] comprising the one or more queries may be encrypted/encoded by the system to transform the data into a new format such that only the designated application on the user device may comprise the decryption key or may be able to decrypt/decode the request for further processing, thereby improving the security of the user's personal information. The system may then receive a response from the at least one user device, wherein the response comprises the response [e.g. transaction requests or responses] in an encrypted/encoded format achieved by transformation of data such that only the system or authorized entities can decrypt the response.”).
As to claims 7 & 15, Beck in view of Lloyd also teaches, suggests and discloses all the limitations of “The system of claim 1, wherein the payment processing server memory device stores instructions that, when executed by the payment processing server, further configure the payment processing server to: send the coordinate information extracted from the at least one transaction request to the program manager server via the communication network, and wherein the program manager server memory device stores instructions that, when executed by the program manager server, further configure the program manager server to:” (claim 7) and “The method of claim 9, wherein determining if the participant computing device is located within the defined geo-fence based on the coordinate information extracted from the received at least one transaction request comprises:” (claim 15). See, e.g., Beck, paras. [0104]-[0105] (discussing “transaction request” when user makes payment online, which can be through the app on their mobile device, below); [0338] (“the app executing on the client device of the user…may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user (e.g., 541)…For example, the app may utilize the GPS coordinates to determine the merchant store within which the user is present, and direct the user to a website of the merchant [hence, send the coordinate information extracted from the transaction request to the program manager server via the communication network and determining if the participant computing device is located within the defined geo-fence based on the coordinate information extracted from the received transaction request
“compare the coordinate information extracted from the at least one transaction request to the defined geo-fence, and” (claim 7) and “comparing, by the program manager server, the coordinate information extracted from the received at least one transaction request to the defined geo-fence; and” (claim 15). See, e.g., Beck, para. [0316] (“In one embodiment, if the user (101) decides to leave the store, either abandoning the intent to shop or in order to purchase the item from a cheaper local retailer from the list generated by the barcode scanner, the mobile device (411) is configured to detect (713) the user (101) leaving a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant).”).
“send information relating to the comparison to the payment processing server via the communication network for use in determining if the participant computing device is located within the defined geo-fence” (claim 7) and “sending, by the program manager server, information relating to the comparison to the payment processing server via the communication network for use in determining if the participant computing device is located within the defined geo-fence” (claim 15). See, e.g., Beck, para. [0316] (“If the mobile device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant to induce the user (101) to return to the store of the merchant. Alternatively or in combination, the offer (186) from a different merchant from the price list may be presented to steer the user (101) to their store to purchase the product.”).
As to claims 8 & 16, Beck in view of Lloyd also teaches, suggests and discloses all the limitations of “The system of claim 1, wherein the program manager server defines the geo-fence based on at least one of the following technologies: global positioning system (GPS), radio frequency identification (RFID), near field communication (NFC), Bluetooth, Wi-Fi, and geomagnetic” (claim 8) and “The method of claim 9, wherein defining the geo-fence comprises defining, by the program manager server, the geo-fence based on at least one of the following technologies: global positioning system (GPS), radio frequency identification (RFID), near field communication (NFC), Bluetooth, Wi-Fi, and geomagnetic” (claim 16). See, e.g., Beck, para. [0347] (“Proximity (1105) may comprise the physical premises of a merchant location, an area within a radius around the merchant location, a space reached by RF signals from radio devices the merchant location or an arbitrary space around the merchant location, for example defined as a "geo-fence". SHOPPING PROXIMITY REVISALS may acquire the position of a user through data provided by the user's user device…the collected data may include current position, previous positions, speed and time. These may be determined by the user's user device through a variety of methods and systems, including GPS systems, triangulation via a cell phone, RF communication with wi-fi devices, RF communication with RF enabled devices at known locations, input from the user, and more.”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' assertions on pages 8-9 of the Amendment under the heading of “Claim Rejections under 35 U.S.C. § 101” that the 35 U.S.C. 101 rejection should be withdrawn under the 2019 Patent Eligibility Guidance ("2019 PEG"), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 9 (a “method”) is directed to a process in the instant case. The limitations of “creating…a virtual payment product; applying…a filter to the payment product, the filter defining boundaries of a geo-fence in which the payment product is valid; tokenizing…the payment product for use in a mobile wallet application executing [with] a participant…to initiate a rewards program, the payment product comprising a token presented to a merchant…via the mobile wallet application to transact a purchase using the payment product, wherein the participant…executes the mobile wallet application to present the token to the merchant…; receiving…from the merchant…at least one transaction request associated with the payment product, wherein the received at least one transaction request includes coordinate information identifying a location of the merchant…and corresponding to a location of the participant…presenting the token to the merchant…; extracting…the coordinate information from the at least one transaction request; determining…the location of the merchant…based on the coordinate information extracted from the received at least one transaction request; sending…an authorization message to the merchant…for approving the at least one transaction request associated with the payment product when the location of the merchant…is determined to be within the defined geo-fence based on the coordinate information extracted from the received at least one transaction request; sending…a denial message to the merchant…for declining the at least one transaction request associated with the payment product when the location of the merchant…is determined to be outside the defined geo-fence based on the coordinate information extracted from the received at least one transaction request; and deducting…funds from the payment product to complete the at least one transaction request in response to the authorization message” as drafted, is a process that, under the independent claim 9 recites an abstract idea, as does independent claim 1 based on similar reasoning and rationale, contrary to Applicants’ contention on pages 8-9 of the Amendment that the claims are not directed to a method of organizing human activity, defined as an “ineligible abstract idea” in the 2019 PEG. 
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 13-15 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are rendered moot in light of the new grounds of rejection, as detailed and discussed above. Thus, claims  1-2, 5-9 & 13-16 stand rejected, now under just 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Bryant et al., U.S. Pat. Pub. 2017/0337626 A1 – for disclosing similar subject matter to the present claims, e.g., “[s]ystems and methods are provided for use in offering credit accounts to consumers based on the consumers being at locations of merchants 
Van Den Broeck et al., U.S. Pat. Pub. 2015/0127536 A1 – for disclosing similar subject matter to the present claims, e.g., a “financial transaction method that includes receiving at a geolocation authentication module” (Abstract) and “denial message” sent to a merchant (para. [0056]) and a “geo-fence” disclosure (para. [0053]).
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/T.T.H./Examiner, Art Unit 3695
January 15, 2022
                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                            
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/18/2022